Citation Nr: 1822565	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  13-16 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral eye condition, other than conjunctivitis and blepharitis, to include glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. The Veteran filed a Notice of Disagreement (NOD) in May 2011 and a Statement of the Case (SOC) was issued in May 2013. The Veteran filed a timely Substantive Appeal (VA Form 9) in June 2013. Thus, the Veteran perfected a timely appeal of the issue.

In August 2014, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

In April 2015, October 2015, and November 2017, the Board remanded this claim for additional evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

The Veteran seeks entitlement to service connection for multiple bilateral eye disabilities that have been diagnosed during the pendency of the appeal, including glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia.

The Veteran underwent a VA eye conditions examination in July 2015. In pertinent part, the examiner noted that in addition to conjunctivitis and blepharitis, the Veteran had been diagnosed with bilateral glaucoma suspect, left eye chronic canaliculitis, bilateral medial pinguecula, hyperopia, and presbyopia during the course of his appeal. Additionally, during the examination, the examiner diagnosed bilateral nuclear sclerotic cataract. 

In an October 2015 Board decision, the Veteran was granted service connection for bilateral allergic conjunctivitis and bilateral blepharitis. In that decision The Board found that the July 2015 VA examination was inadequate with respect to the Veteran's various other bilateral eye conditions. The examiner's rationale was based in part on the fact that the Veteran's eye conditions commonly occur in the general population. The Board nevertheless sought an opinion on the likelihood that the condition, however common, had its onset in service or was otherwise etiologically related to symptoms noted in service. Accordingly, the Board found that a further medical opinion was necessary. 

The Board directed the examiner to provide an addendum opinion addressing whether any of the Veteran's currently diagnosed eye conditions (other than allergic conjunctivitis and blepharitis) had their onset during, or were otherwise etiologically related to the Veteran's military service, to include his in-service complaints of burning, watery, red eyes and blurred vision; the documented in-service eye diagnoses; and the Veteran's claimed exposure to strong gases during a simulated fire structure. 

The Board further asked the examiner to address whether the Veteran's currently diagnosed eye conditions were aggravated (permanently worsened in severity beyond a natural progression) by his service-connected allergic conjunctivitis and/or blepharitis. Lastly, the Board asked the examiner to address whether it was at least as likely as not that for any congenital or developmental defects of the eyes, such defect was subject to a superimposed disease or injury during the Veteran's service. 

In April 2017, an addendum opinion was provided by the same examiner who conducted the July 2015 VA examination. In the addendum opinion, the examiner addressed the questions regarding the onset and etiology of the Veteran's eye conditions, as well as the inquiry regarding congenital or developmental defects. However, the Board found that the April 2017 addendum opinion was not fully responsive in that it did not provide a complete rationale as to the issue of aggravation. The examiner offered explanations for why the Veteran's currently diagnosed eye conditions were not proximately due to or caused by his allergic conjunctivitis or blepharitis. However, with regards to aggravation, the examiner merely stated that it was less likely than not (less than 50 percent probability) that any eye condition was aggravated beyond natural progression by the service-connected allergic conjunctivitis or blepharitis without a supporting rationale.

In November 2017, the Board remanded the Veteran's claim solely for the purpose of obtaining an opinion with a rationale for the conclusion that the Veteran's eye conditions were less likely than not aggravated beyond their natural progression by his service-connected allergic conjunctivitis or blepharitis. 

An addendum opinion was provided in December 2017 by the same VA examiner who conducted the July 2015 VA examination and authored the April 2017 addendum opinion. She opined that it was less likely than not (less than 50 percent probability) that any eye condition was aggravated beyond its natural progression by the Veteran's service connected allergic conjunctivitis or blepharitis. As rationale, the examiner noted that the Veteran reported being exposed to gases from a simulated fire structure in basic training (approximately September - November 1974), and that it made his eyes burn and water. The Veteran did not seek medical evaluation after said exposure to the fire structure in basic training. He then had complaints (in December 1975, February 1976, July 1976, February 1980, and November 1980) that were examined and addressed by ophthalmology who found no pathology or acute problems. At the July 2015 examination, his corneas appeared healthy, tear film was intact, and there were no signs of ocular surface disease related to fire exposure in both eyes. The Veteran uses artificial tears as needed and there was no subepithelial punctate keratitis in both eyes. Eyelid margins appeared healthy and showed no erythema, debris, or excess oils. There was no tenderness or expressed mucus from eyelids in both eyes. See December 2017 Addendum Opinion.  

The examiner went on to report that subsequent exams at the Atlanta VA eye clinic (October 2015 and February 2017) noted that tear lake and tear film were stable. Mild eyelid oil gland overactivity was noted and an antibiotic/steroid ointment combination was prescribed in February 2017. Although the Veteran may have had discomfort to his eyes at the time of said exposure to fire structure, it did not cause any ocular sequelae. He was 20/20 best corrected in both eyes. Id.

The Board finds that the December 2017 addendum opinion is not responsive to the Board's November 2017 Remand.   The examiner's rationale does not address the sole question of whether the Veteran's eye conditions are aggravated by his service-connected allergic conjunctivitis or blepharitis. Rather, the rationale is repetitive of the previously submitted April 2017 addendum opinion regarding direct service connection. The examiner repeated the Veteran's statements about his in-service exposure to fire before detailing the findings of previous eye treatment and the overall condition of his eyes. While that information is relevant to the issue of direct service connection, it provides no insight as to whether the Veteran's eye conditions are aggravated by his service connected allergic conjunctivitis or blepharitis. If it was the examiner's intention to provide the aforementioned analysis as evidence that the Veteran has no current eye disabilities other than those for which he is service-connected, and thus no conditions that could have been aggravated, then such conclusion should have been explicitly stated. 

In light of the foregoing, the Board is required to seek a new opinion. See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); see also Stegall v. West, 11 App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1. Please obtain an addendum opinion to the December 2017 addendum opinion.  The rationale provided in the December 2017 addendum opinion addressed direct service connection when the opinion request asked that an opinion with supporting rationale be provided that addressed aggravation.  Please provide an opinion with supporting rationale as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's glaucoma suspect, chronic canaliculitis, medial pinguecula, nuclear sclerotic cataracts, hyperopia, and presbyopia, were AGGRAVATED beyond their natural progression by his service-connected allergic conjunctivitis or blepharitis.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim. If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




